Citation Nr: 1801497	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-09 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In March 2014, the RO granted the Veteran's claim for entitlement to service connection for chronic atrial fibrillation with placement of electronic pacemaker (claimed as a heart condition) with an evaluation of 30 percent, effective June 15, 2009.  As this decision represents a full grant of the benefits sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

Here, the Veteran contends that due to excessive noise exposure during service, he suffers from bilateral hearing loss and tinnitus.  Specifically, the Veteran contends that during combat service in Vietnam, he was exposed to continuous loud gunfire without any hearing protection.  The Veteran's military personal records reveal that the Veteran was awarded a Combat Action Ribbon for his combat service during the Vietnam War.  Thus, based on the Veteran's participation in combat during service, 38 U.S.C. § 1154(b) is applicable to the facts of this case and in-service noise exposure is conceded.  Id. 

In an October 2009 VA medical opinion, the VA examiner diagnosed the Veteran with bilateral hearing loss, but stated that it would be mere speculation to opine whether the Veteran's current hearing loss was related to service.  Although, the VA examiner noted that significant noise exposure was reported, the VA examiner noted that the Veteran did not mention a specific incident of acoustic trauma.  The VA examiner noted that the Veteran's hearing was normal upon entry to service; however, the Veteran did not have a frequency-specific hearing test at the time of discharge in 1970.  The VA examiner noted that the Veteran began working at Kraft Foods Inc. (Kraft) in 1972, and during his employment with Kraft, the Veteran reported that he would have to "keep retaking hearing tests because he flunked them."  Thus, the VA examiner noted that if the Veteran had to keep retaking the hearing tests, this would imply a steady progression of hearing loss while at Kraft and without reviewing the Veteran's hearing test results while he was employed at Kraft, the examiner stated that she cannot render an opinion without resort to speculation.

Additionally, the VA examiner opined that in regards to the Veteran's claimed tinnitus, it appeared less likely than not that his tinnitus was attributable to his military service.  

Based on the forgoing, the Board finds that a remand is necessary as it appears that the RO has made only one request for the Veteran's treatment records from Kraft, as noted in a December 11, 2014 correspondence letter to the Veteran.  Thus, upon remand, the RO must make reasonable efforts, as least two attempts, with any necessary assistance from the Veteran, to obtain the hearing test results from the from Kraft.  

Furthermore, the Board finds that a remand is also necessary because based on the VA examiner's opinions on the Veteran's claims for bilateral hearing loss and tinnitus, it is unclear whether the VA examiner considered the Veteran's lay statements that he had in-service noise exposure.  Notably, the Board has conceded in-service noise exposure.  Although, the VA examiner noted that the Veteran did not give a specific incident of acoustic trauma, the Veteran's military personal records document several specific incidents in which the Veteran was involved in combat actions receiving hostile fire from the enemy.  Therefore, based on the combat presumption, an addendum opinion is warranted that considers the Veteran's combat experience and addresses whether, with his lay statements considered, it is at least as likely as not the Veteran's current hearing loss and tinnitus are at least as likely as not related to the Veteran's conceded in-service noise exposure.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain the Veteran's hearing test results from his previous employment at Kraft from 1972 to 2006.

All attempts to obtain these records must be documented in the claims file.  The RO should follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159 (c) (1) (2017).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e) (2017).  

2.  After the development above has been accomplished to the extent possible, provide the Veteran's entire claims file, to include a copy of this REMAND, to a qualified audiologist.  

The examiner MUST assume that the Veteran was in fact exposed to gunfire during his service, as described in the Veteran's lay statements and military personal records.  After reviewing the entire record, the examiner should provide an opinion responding to the following question.

(a)  Whether it is at least as likely as not that the Veteran's current bilateral hearing loss is caused by or related to his in-service noise exposure.

(b)  Whether it is at least as likely as not that the Veteran's claimed tinnitus is caused by or related to his in-service noise exposure.

The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology, to include the Veteran's ongoing reports of hearing loss and tinnitus.  S/HE should outline that history in the report.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted or because of some other reason.

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should specifically consider and discuss the application of 38 U.S.C. § 1154(b) to the facts of this case.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).







_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




